COURT OF APPEAL, FIRST CIRCUIT
                                            STATE OF LOUISIANA




RE:    Docket Number 2022 -CA -0032



Dr. Steven Rushing
                      Versus - -
                                                                 21st Judicial District Court
Southeastern Louisiana University, et al                         Case #:   20180003690
                                                                 Tangipahoa Parish




On Application for Rehearing filed on 09/ 30/ 2022 by Dr. Steven Rushing
Rehearing                DENIED




                                                                                      G           r




                                                                               Vanessa Guidry Whipple




                                                                                 hn Michael Guidry '




                                                                               Elizabeth Wolfe




Date     ACT 2 6 2022


Rodd Naq